UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 12, 2016 RIGHTSIDE GROUP,LTD. (Exact name of Registrant as specified in its charter) Delaware 001-36262 32-0415537 (State or other jurisdiction of incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 5808 Lake Washington Blvd. NE, Suite300 Kirkland, Washington (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (425) 298-2500 Not Applicable (Former name or former address if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers Annual Equity Award Grants On April 12, 2016, the Compensation Committee of the board of directors of Rightside Group,Ltd. (the “Company”), in consultation with the Company’s independent compensation consultant, Compensia, Inc., granted annual equity awards to Mr. Naidu and Ms. Knox under the Company’s 2014 Incentive Award Plan.The annual equity awards comprise (i) restricted stock units (“RSUs”) and (ii) non-qualified stock options. Name and Principal Position Restricted Stock Units (#) Stock Options Taryn J. NaiduChief Executive Officer Tracy KnoxChief Financial Officer The RSUs vest over four years in 16 substantially equal installments with the first installment to occur on May 15, 2016 and on each three-month anniversary thereafter.The stock options, with a vesting commencement date of February 15, 2016, vest over four years with 25% of the shares subject to the stock option vesting on the first anniversary of the vesting commencement date, and the remainder of the shares vesting thereafter on each three-month anniversary of the vesting commencement date. The stock options have an exercise price of $8.77 per share, equal to the closing price of the Company’s common stock on the date of grant. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: April 15, 2016 RIGHTSIDE GROUP,LTD. By: /s/ Rick Danis Rick Danis General Counsel and Corporate Secretary
